Order entered February 22, 2021




                                   In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                            No. 05-19-01551-CV

          WARREN CHEN AND DYNACOLOR, INC., Appellants

                                     V.

  RAZBERI TECHNOLOGIES, INC., THOMAS J. GALVIN, LIVEOAK
   VENTURES PARTNERS 1A, L.P., KENNETH L. AND VIRGINIA T.
  BOYDA, AS TRUSTEES OF THE BOYDA FAMILY, ET AL., Appellees

              On Appeal from the 193rd Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DC-18-16568

                                  ORDER

      Before the court is appellants’ February 22, 2021 unopposed motion for

extension of time to file their brief on the merits and response to appellees’

motions for rehearing and for en banc reconsideration. We GRANT the motion

such that appellants’ supplemental brief, if any, should be filed on or before

FEBRUARY 25, 2021.

                                          /s/   DAVID J. SCHENCK
                                                JUSTICE